Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 61-112 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Jordan (Reg. No. 50,325) on April 7, 2021.

The application has been amended as follows: 

Claim 61 has been amended as follows:
61.	A computer-implemented method comprising:
            receiving, from a computing platform that does not already store a sufficient amount of patient-specific medical data to perform a particular analysis of real-time, patient-specific 
            determining that a particular profile that is associated with the particular patient indicates that an amount of the real-time, patient-specific medical data for the particular patient is stored and is available in real-time in a data lake, and that additional data is available in multiple additional external databases, for the particular analysis to be performed;
            in response to determining that the particular profile that is associated with the particular patient indicates the amount of the real-time, patient-specific medical data for the particular patient is stored and is available in real-time in the data lake, and that additional data is available in the multiple additional external databases, for the particular analysis to be performed, obtaining (i) the real-time, patient-specific medical data for the particular patient that is stored in the data lake, and (ii) the additional data that is available in the multiple external databases, using a real-time, transactional data mining technique that obtains data items individually and in multiples through one or more external network interfaces in real-time and that is other than batch processing;
            aggregating and transforming at least a portion of the obtained
            performing the particular analysis based on the obtained

            providing the result of performing the requested analysis, for output on the computing platform.

Claim 78 has been amended as follows:
78.	A system comprising:
            one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
receiving, from a computing platform that does not already store a sufficient amount of patient-specific medical data to perform a particular analysis of real-time, patient-specific medical data for a particular patient, a request for the particular analysis of real-time, patient-specific medical data for the particular patient;
determining that a particular profile that is associated with the particular patient indicates that an amount of the real-time, patient-specific medical data for the particular patient is stored and is available in real-time in a data lake, and that additional data is available in multiple additional external databases, for the particular analysis to be performed;
in response to determining that the particular profile that is associated with the particular patient indicates the amount of the real-time, patient-specific medical data for the particular patient is stored and is available in real-time in the data lake, and that additional data is available in the multiple additional external databases, for the particular analysis , and (ii) the additional data that is available in the multiple external databases, using a real-time, transactional data mining technique that obtains data items individually and in multiples through one or more external network interfaces in real-time and that is other than batch processing;
aggregating and transforming at least a portion of the obtained
performing the particular analysis based on the obtained
generating a result of performing the requested analysis based on the obtained
providing the result of performing the requested analysis, for output on the computing platform.

Claim 95 has been amended as follows:
95.	A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:

determining that a particular profile that is associated with the particular patient indicates that an amount of the real-time, patient-specific medical data for the particular patient is stored and is available in real-time in a data lake, and that additional data is available in multiple additional external databases, for the particular analysis to be performed;
in response to determining that the particular profile that is associated with the particular patient indicates the amount of the real-time, patient-specific medical data for the particular patient is stored and is available in real-time in the data lake, and that additional data is available in the multiple additional external databases, for the particular analysis to be performed, obtaining (i) the real-time, patient-specific medical data for the particular patient that is stored in the data lake, and (ii) the additional data that is available in the multiple external databases, using a real-time, transactional data mining technique that obtains data items individually and in multiples through one or more external network interfaces in real-time and that is other than batch processing;
aggregating and transforming at least a portion of the obtained
performing the particular analysis based on the obtained

providing the result of performing the requested analysis, for output on the computing platform.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With regards to 35 U.S.C. 101, Claims 61-112 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, and hence the previous grounds of rejection under 35 U.S.C. 101 of Claims 61-112 have been withdrawn.  
The present invention is not properly interpreted as being directed towards the abstract idea of a mental process because it is not reasonably interpreted as observations, evaluations, judgments and/or opinions that are reasonably performed in the human mind.  For example, paragraph [0006] of the present Specification discloses that the present invention aggregates, mines, and analyzes a quantity of data that is untenable for a manual process by a healthcare provider. 
Furthermore, even assuming, arguendo, that the present invention were directed towards an abstract idea, it nonetheless includes additional elements that integrate any purported abstract ideas into a practical application.  Specifically, paragraphs [0019] and [0028] of the present Specification disclose that the present invention recites improvements over conventional systems by enabling on-demand, real-time mining of a plurality of databases of medical data to determine pertinent patient information, and additionally that the present system ensures that the data mined 
For the aforementioned reasons, Claims 61-112 are patent eligible and the previous grounds of rejection of Claims 61-112 under 35 U.S.C. 101 are withdrawn.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Friedlander (Pub. No. US 2012/0072460) teaches a data analytics system that receives a request to perform an analysis on user data, for example an income analysis, wherein the system further determines whether it has sufficient data to determine what type of analysis is being requested.  The system subsequently performs the analysis based on a specific data retrieval algorithm and presents a report of the analysis to the user.  However, Friedlander does not teach that the data analyzed is patient-specific medical data, or that the analysis performed includes transforming the data into a particular format.  Furthermore, Friedlander does not teach storing at least some of the data in a data lake, or that the data is retrieved individually and in multiples from a plurality of database sources in real-time utilizing a process that is not batch processing.  
Birkett (Pub. No. US 2004/0176983) teaches processing medical data in real-time, wherein the data is converted into a standard data format, and wherein the system generates a report or graph of the processed medical data.  However, Birkett does not teach receiving a request for the analysis, determining a particular patient profile that indicates that an amount of 
Nado (Pub. No. WO 98/49632 A1) teaches a system for aggregating data from multiple databases.  However, Nado does not teach that the data analyzed is patient-specific medical data.  Furthermore, although Nado teaches that the system may search and analyze data that is in a plurality of different formats, it does not teach transforming the data into a particular format.  Additionally, Nado does not teach storing at least some of the data in a data lake, or that the data is retrieved individually and in multiples from a plurality of database sources in real-time utilizing a process that is not batch processing.
Hage (“Intelligent Information Retrieval from Multiple Databases,” Informatica e diritto, XIX annata, Vol. II, 1993, n. 2, pp. 149-164) teaches providing a user with access to an information network comprising a plurality of databases.  However, Hage does not teach that the data may be stored in a plurality of formats, or that the system may transform the data from one format to another.  Furthermore, Hage does not teach storing at least some of the data in a data lake, or that the data is retrieved individually and in multiples from a plurality of database sources in real-time utilizing a process that is not batch processing.
	For the aforementioned reasons, the rejections of Claims 61-112 under 35 U.S.C. 102 and/or 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 8, 2021